Exhibit 10.8

L-3 COMMUNICATIONS HOLDINGS, INC.

2008 LONG TERM PERFORMANCE PLAN

PERFORMANCE UNIT AGREEMENT

(Version 0005)

This Performance Unit Agreement (this “Agreement”), effective as of the Grant
Date (as defined below), is between L-3 Communications Holdings, Inc., a
Delaware corporation (the “Corporation” or “L-3”), and the Participant (as
defined below).

1. Definitions. Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed to them in the L-3 Communications Holdings, Inc.
2008 Long Term Performance Plan (the “Plan”). The following terms shall have the
following meanings for purposes of this Agreement:

(a) “Applicable Unit Multiplier” shall mean, with respect to each Performance
Measure, the “Unit Multiplier” calculated pursuant to the Award Letter based on
the actual level of achievement for the Performance Period; provided, that in
the event of a Change in Control, the “Applicable Unit Multiplier” shall mean
100%, subject to upward adjustment (but not above 200%) to the extent (if any)
that the Committee is able, in its sole discretion, to assess that the
Corporation’s progress, at or prior to the Change in Control, towards the
achievement levels set forth in the Award Letter for such Performance Measure
exceeds the “Target” performance level as adjusted to account for the reduced
period of actual performance.

(b) “Award Letter” shall mean the award notice to the Participant attached
hereto as Exhibit A.

(c) “Cause” shall mean the Participant’s (1) intentional failure to perform
reasonably assigned duties, (2) dishonesty or willful misconduct in the
performance of duties, (3) engaging in a transaction in connection with the
performance of duties to the Corporation or its subsidiaries which transaction
is adverse to the interests of the Corporation and is engaged in for personal
profit or (4) willful violation of any law, rule or regulation in connection
with the performance of duties (other than traffic violations or similar
offenses).

(d) “Change in Control” shall mean:

(1) the acquisition by any person or group (including a group within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than the Corporation
or any of its subsidiaries, of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of a majority more of the
combined voting power of the Corporation’s then outstanding voting securities,
other than by any employee benefit plan maintained by the Corporation;

(2) the sale of all or substantially all the assets of the Corporation and its
subsidiaries taken as a whole;

(3) the consummation of a merger, combination, consolidation, recapitalization
or other reorganization of the Corporation with one or more other entities that
are not subsidiaries if, as a result of the consummation of the merger,
combination, consolidation, recapitalization or other reorganization, less than
50 percent of the outstanding voting securities of the surviving or resulting
corporation shall immediately after the event be beneficially owned in the
aggregate by the stockholders of the Corporation immediately prior to the event;
or



--------------------------------------------------------------------------------

(4) the election, including the filling of vacancies, during any period of 24
months or less, of 50% or more of the members of the Board of Directors, without
the approval of Continuing Directors, as constituted at the beginning of such
period. “Continuing Directors” shall mean any director of the Corporation who
either (i) is a member of the Board of Directors on the Grant Date, or (ii) is
nominated for election to the Board of Directors by a majority of the Board
which is comprised of directors who were, at the time of such nomination,
Continuing Directors.

(e) “Committee” or “Compensation Committee” shall mean the Compensation
Committee of the Board of Directors of the Corporation.

(f) “Disability” shall mean that the Participant, (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Participant’s employer.

(g) “Fair Market Value” shall mean, with respect to any security, the closing
price of the security as reported on the composite tape of New York Stock
Exchange issues (or if, at the date of determination, the security is not so
listed or if the principal market on which it is traded is not the New York
Stock Exchange, such other reporting system as shall be selected by the
Committee) on the relevant date, or, if no sale of the security is reported for
that date, the next preceding day for which there is a reported sale. The
Committee shall determine the Fair Market Value of any security that is not
publicly traded, using criteria as it shall determine, in its sole direction, to
be appropriate for the valuation.

(h) “Final Cash Performance Unit Dividends” shall mean an amount equal to the
aggregate cash dividends that would have been payable on the Final Cash
Performance Units if they represented shares of L-3 common stock held on all
record dates between the Grant Date and the date on which the payment
contemplated under Section 10(b) is made; provided, that in the event of an
equity restructuring that triggers an adjustment to Performance Measures and/or
the number of Performance Units as contemplated by Section 9, the amount of the
Final Cash Performance Unit Dividends attributable to record dates that are
prior to the date of such equity restructuring shall be calculated based on a
number of Final Cash Performance Units that includes the effect of the
adjustment to the Performance Measures but excludes the effect of the adjustment
to the number of Performance Units.

(i) “Final Cash Performance Units” shall mean the number of Total Earned
Performance Units attributable to Performance Measures the payment of which are
to be made in cash as specified in the Award Letter.

(j) “Final Stock Performance Unit Dividends” shall mean an amount equal to the
aggregate cash dividends that would have been payable on the Final Stock
Performance Units if they represented shares of L-3 common stock held on all
record dates between the Grant Date and the date on which the issuance of Award
Shares and the payment of the amounts contemplated under Section 10(c) is made;
provided, that in the event of an equity restructuring that triggers an
adjustment to Performance Measures and/or the number of Performance Units as
contemplated by Section 9, the amount of the Final Cash Performance Unit
Dividends attributable to record dates that are prior to the date of such equity
restructuring shall be calculated based on a number of Final Cash Performance
Units that includes the effect of the adjustment to the Performance Measures but
excludes the effect of the adjustment to the number of Performance Units.

 

2



--------------------------------------------------------------------------------

(k) “Final Stock Performance Units” shall mean the number of Total Earned
Performance Units attributable to Performance Measures the payment of which are
to be made in shares of L-3 stock as specified in the Award Letter.

(l) “Grant Date” shall mean the “Grant Date” listed in the Award Letter.

(m) “Participant” shall mean the “Participant” listed in the Award Letter.

(n) “Performance Measures” shall mean the performance measures set forth in the
Award Letter.

(o) “Performance Period” shall mean the “Performance Period” set forth in the
Award Letter, subject to adjustment in accordance with Section 5 hereof.

(p) “Performance Units” shall mean the number of performance units equal to the
Total Target Performance Units or, when finally determined in accordance with
this Agreement, the Total Earned Performance Units.

(q) “Retirement” shall mean that the Participant (A) terminates employment with
the Corporation and its subsidiaries other than for Cause (and is not subject to
termination for Cause at the time of such termination), (B) is available for
consultation with the Corporation or its subsidiaries at the reasonable request
of the Corporation or its subsidiaries and (C) terminates employment on or after
attaining age 65 and completing at least five years of service in the aggregate
with the Corporation and its subsidiaries (which service must be continuous
through the date of termination except for a single break in service that does
not exceed one year in length).

(r) “Segmented Target Performance Units” shall mean, with respect to each
Performance Measure, the number of “Target Units” set forth in the Award Letter
for the Performance Measure, subject to adjustment pursuant to the terms hereof.

(s) “Segmented Earned Performance Units” shall mean, with respect to each
Performance Measure, the number of Segmented Target Performance Units multiplied
by the Applicable Unit Multiplier.

(t) “Subsidiary” or “subsidiary” shall mean, as to any person, any corporation,
association, partnership, joint venture or other business entity of which 50% or
more of the voting stock or other equity interests (in the case of entities
other than corporations), is owned or controlled (directly or indirectly) by
that entity, or by one or more of the Subsidiaries of that entity, or by a
combination thereof.

(u) “Total Earned Performance Units” shall mean the sum the Segmented Earned
Performance Units for all Performance Measures.

(v) “Total Target Performance Units” shall mean the sum of the Segmented Target
Performance Units for all Performance Measures.

 

3



--------------------------------------------------------------------------------

2. Target and Final Awards. Subject to the terms, conditions and restrictions
set forth in the Plan and this Agreement, the Corporation hereby grants the
Performance Units to the Participant. The initial amount of Performance Units
granted hereunder represent a target award to the Participant in respect of the
Performance Measures for the Performance Period. The final award to the
Participant, and the amount of any payments to the Participant hereunder, shall
be based on the actual level of achievement of the Performance Measures for the
Performance Period subject to the terms of this Agreement.

3. Performance Unit Account. The Corporation shall cause an account (the
“Account”) to be established and maintained on the books of the Corporation to
record the number of Performance Units credited to the Participant under the
terms of this Agreement. The Participant’s interest in the Account shall be that
of a general, unsecured creditor of the Corporation. For the avoidance of doubt,
neither this Agreement nor the grant of Performance Units hereunder shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Corporation and a Participant or any other person.

4. Nonalienation of Benefits. No Participant or beneficiary shall have the power
or right to transfer, anticipate, or otherwise encumber the Participant’s
interest under this Agreement. The provisions of this Agreement shall inure to
the benefit of the Participant and the Participant’s beneficiaries, heirs,
executors, administrators or successors in interest.

5. Change in Control During Performance Period. In the event of a Change in
Control, (a) the Segmented Target Performance Units for each Performance Measure
shall automatically be adjusted on a pro-rata basis to reflect the number of
completed months out of the entire Performance Period as of the date of the
Change in Control and (b) the Performance Period shall automatically be deemed
to have terminated and the provisions of Section 10 hereof shall become
applicable.

6. Termination of Employment or Disability During Performance Period.

(a) If the Participant suffers a Disability, or the Participant’s employment
with the Corporation and its subsidiaries is terminated during the Performance
Period: (1) by reason of death or Disability, (2) by Retirement at least one
year after the first day of the Performance Period, or (3) by the Company
without Cause (each, a “Qualified Separation”), the Segmented Target Performance
Units for each Performance Measure shall automatically be adjusted on a pro-rata
basis to reflect the number of completed months out of the entire Performance
Period as of the date the Participant suffered a Disability or the date of the
termination of employment, as applicable. Thereafter, the Participant (or
his/her beneficiaries, heirs, executors, administrators or successors in
interest) shall be entitled to any amounts payable under Section 10 following
the termination of the Performance Period in accordance with the terms hereof.

(b) In the event that the Participant’s employment with the Corporation and its
subsidiaries is terminated during the Performance Period and is not a Qualified
Separation, then the Participant shall forfeit the Performance Units and all of
the Participant’s rights hereunder shall cease.

(c) The Participant’s rights to the Performance Units shall not be affected by
any change in the nature of the Participant’s employment so long as the
Participant continues to be an employee of the Corporation or any of its
subsidiaries. Whether (and the circumstances under which) employment has been
terminated and the determination of the termination date for the purposes of
this Agreement (or whether, and the date upon which, the Participant has
suffered a Disability) shall be determined by the Committee or (with respect to
any employee other than an “Executive Officer” as defined under the Plan) its
designee (who, at the date of this Agreement, shall be the Corporation’s Vice
President of Human Resources), whose good faith determination shall be final,
binding and conclusive; provided, that such designee may not make any such
determination with respect to his or her own employment.

 

4



--------------------------------------------------------------------------------

7. No Right to Continued Employment. Nothing in this Agreement shall be
interpreted or construed to confer upon the Participant any right to continue
employment by the Corporation or any of its subsidiaries, nor shall this
Agreement interfere in any way with the right of the Corporation or any of its
subsidiaries to terminate the Participant’s employment at any time for any
reason whatsoever, whether or not with cause.

8. No Rights as a Stockholder. The Participant’s interest in the Performance
Units shall not entitle the Participant to any rights as a stockholder of the
Corporation. The Participant shall not be deemed to be the holder of, or have
any of the rights and privileges of a stockholder of the Corporation in respect
of, the Award Shares (as defined below) unless and until such shares have been
issued to the Participant in accordance with Section 10.

9. Adjustments for Certain Changes. The Committee shall make adjustments in the
calculation of any earnings-based Performance Measure to eliminate the effect of
any: (a) impairment losses incurred on goodwill and other intangible assets or
on debt or equity investments computed in accordance with Financial Accounting
Standard No. 142 or other GAAP; (b) gains or losses incurred on the retirement
of debt computed in accordance with Financial Accounting Standard No. 145;
(c) extraordinary gains and losses in accordance with GAAP; (d) gains and losses
in connection with asset dispositions whether or not constituting extraordinary
gains and losses; (e) non-cash gains or losses on discontinued operations;
(f) adoption by the Company of any new accounting standards required by GAAP or
the Securities and Exchange Commission following the Grant Date; (g) gains or
losses of $5 million or more individually, or $25 million or more in the
aggregate, in respect of litigation matters; and (h) gains or losses (other than
accrued interest) related to the resolution of income tax contingencies for
business acquisitions, to the extent that such contingencies were established as
of the dates of such acquisitions in the GAAP purchase price allocations in
respect thereof. In the event of an equity restructuring, as defined in
Statement of Financial Accounting Standards 123R, which affects the
Corporation’s common stock, a Participant shall have a legal right to an
adjustment to the Performance Measures (including any performance goal in
respect of the Performance Measures based on market price per share) and/or the
number of Performance Units which shall preserve (without enlarging) the value
of the award hereunder, with the manner of such adjustment to be determined by
the Committee in its sole discretion.

10. Determination and Payment of Final Awards; Negative Discretion.

(a) As promptly as practicable following the termination of the Performance
Period, the Committee shall determine the Applicable Unit Multiplier for each of
the Performance Measures (the date of such determination being referred to
herein as the “Determination Date”).

(b) Subject to clause (f) below, promptly following the Determination Date, the
Corporation shall pay the Participant an amount in cash (if any), without
interest thereon and subject to applicable withholding taxes, equal to the sum
of (1) number of Final Cash Performance Units multiplied by the Fair Market
Value per share of L-3 common stock as of the last day of the Performance
Period, and (2) the Final Cash Performance Unit Dividends. Upon the payment of
the cash amount contemplated under this clause (b), the Participant’s Account in
respect of the Final Cash Performance Units shall be eliminated.

 

5



--------------------------------------------------------------------------------

(c) Subject to clause (f) below, promptly following the Determination Date and
the payment by the Participant of any applicable taxes pursuant to Section 11 of
this Agreement, but subject to any delay necessary to comply with Section 12
hereof, the Corporation shall (1) issue to the Participant, free and clear of
all restrictions, a number of shares of L-3 common stock (if any) equal to the
number of Final Stock Performance Units (the “Award Shares”) , and (2) pay the
Participant an amount in cash (if any), without interest thereon and subject to
applicable withholding taxes, equal to the Final Stock Performance Unit
Dividends. The Corporation shall not be required to deliver any fractional
shares, but shall pay to the Participant, in lieu thereof, an amount in cash,
without interest thereon and subject to applicable withholding taxes, equal to
the Fair Market Value as of the last day of the Performance Period of such
fractional share. The Corporation shall pay any costs incurred in connection
with issuing the Award Shares. Upon the issuance of the Award Shares (and
payment of any cash amounts contemplated under this clause (c)) to the
Participant, the Participant’s Account in respect of the Final Stock Performance
Units shall be eliminated.

(d) Subject to the provisions of Sections 11 and 12 with respect to the issuance
of Award Shares, all payments of cash or issuances of Award Shares under this
Section 10 shall be made no earlier than January 1, and no later than March 15,
of the year after the year in which the Performance Period terminates; provided,
that notwithstanding the foregoing, in the event the Performance Period
terminates as a result of a Change in Control, such payments of cash and
issuances of Award Shares shall be made no later than the 30th calendar day
following such Change in Control.

(e) Notwithstanding the provisions of this Section, in the event of the death of
the Participant prior to the making of any payment or the issuance of the Award
Shares under this Section 10, such payment or issuance shall be made to the
Participant’s beneficiaries, heirs, executors, administrators or successors in
interest as the case may be.

(f) Notwithstanding the provisions of this Agreement, the Committee shall have
the right to reduce (or eliminate) any amount of cash payable hereunder and/or
any amount of shares issuable hereunder to the extent attributable to one or
more of the adjustments in the calculation of earnings-based Performance
Measures provided for under Section 9, in accordance with any standards or on
any other basis (including the Committee’s sole discretion) as the Committee may
impose.

11. Tax Withholding. As a condition to the Corporation’s issuance of the Award
Shares (if any), the Participant shall remit to the Corporation the minimum
amount necessary to satisfy Federal, state, local and foreign withholding tax
requirements, if any (“Withholding Taxes”). The payment shall be in the form of:
(i) cash, (ii) the delivery of Shares, (iii) a reduction in the number of Shares
otherwise issuable or deliverable or other amounts otherwise payable to the
Participant pursuant to this Agreement, or (iv) a combination of (i),
(ii) and/or (iii). The value of any Shares delivered or withheld as payment in
respect of Withholding Taxes shall be determined by reference to the Fair Market
Value of such Shares as of the date of such withholding or delivery. In the
event that Withholding Taxes are satisfied by withholding a portion of the
Shares otherwise issuable or deliverable to the Participant pursuant to this
Agreement, the Corporation shall not withhold any Shares in excess of the
minimum number of Shares necessary to satisfy the applicable Withholding Taxes.

12. General Restrictions. Notwithstanding anything in this Agreement to the
contrary, the Corporation shall have no obligation to issue or transfer any
Award Shares as contemplated by this Agreement unless and until such issuance or
transfer shall comply with all relevant provisions of law and the requirements
of any stock exchange on which the Corporation’s shares are listed for trading.

13. Plan Governs. The Participant hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by its terms, all of which are incorporated herein
by reference. The Plan shall govern in the event of any conflict between this
Agreement and the Plan.

 

6



--------------------------------------------------------------------------------

14. Modification of Agreement. This Agreement may be not be modified, amended,
suspended or terminated, and any terms or conditions may not be waived, without
the approval of the Committee. The Committee reserves the right to amend or
modify this Agreement at any time without prior notice to any Participant or
other interested party; provided, that except as expressly provided hereunder,
any such amendment or modification may not adversely affect in any material
respect the Participant’s rights or benefits hereunder except for such
amendments or modifications as are required by law.

15. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

16. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York without
giving effect to the conflicts of laws principles thereof.

17. Successors in Interest; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon any successor to the Corporation.
This Agreement shall inure to the benefit of the Participant or the
Participant’s legal representatives. All obligations imposed upon the
Participant and all rights granted to the Corporation under this Agreement shall
be final, binding and conclusive upon the Participant’s heirs, executors,
administrators and successors. Except as expressly provided herein, nothing in
this Agreement shall confer any rights upon any person other than the parties
hereto and their respective heirs, legal representatives, successors and
permitted assigns.

18. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participant, the Corporation and all other interested persons. No member of the
Committee shall be personally liable for any action determination or
interpretation made in good faith with respect to the Plan or the Performance
Units. In its absolute discretion, the Board of Directors may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement. The Committee shall have the power to delegate any
and all of its rights and duties hereunder to any officer of the Corporation to
the extent permitted under applicable law.

19. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Participant and Corporation for all purposes.

20. Data Privacy Consent. As a condition of the grant of the Performance Units,
the Participant hereby consents to the collection, use and transfer of personal
data as described in this paragraph. The Participant understands that the
Corporation and its subsidiaries hold certain personal information about the
Participant, including name, home address and telephone number, date of birth,
social security number, salary, nationality, job title, ownership interests or
directorships held in the Corporation or its subsidiaries, and details of all
performance units or other equity-based awards or other entitlements to shares
of common stock awarded, cancelled, exercised, vested or unvested (“Data”). The
Participant further understands that the Corporation and its subsidiaries will
transfer Data among themselves as necessary for the purposes of implementation,
administration and management of the Participant’s participation in the Plan,
and that the Corporation and any of its subsidiaries may each further transfer
Data to any third parties assisting the Corporation in the implementation,
administration

 

7



--------------------------------------------------------------------------------

and management of the Plan. The Participant understands that these recipients
may be located in the European Economic Area or elsewhere, such as the United
States. The Participant hereby authorizes them to receive, possess, use, retain
and transfer such Data as may be required for the administration of the Plan or
the subsequent holding of shares of common stock on the Participant’s behalf, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer to a broker or other third party with whom the Participant may elect to
deposit any shares of common stock acquired under the Plan. The Participant may,
at any time, view such Data or require any necessary amendments to it.

21. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Performance Units
contemplated hereunder, the Participant expressly acknowledges that (a) the
grant of Performance Units is a one-time benefit that does not create any
contractual or other right to receive future grants of performance units, or
benefits in lieu of performance units; (b) all determinations with respect to
future grants of Performance Units, if any, including the grant date, the number
of Performance Units granted and the performance period, will be at the sole
discretion of the Corporation; (c) the Participant’s acknowledgment and
acceptance of this Agreement is voluntary; (d) the value of the Performance
Units is an extraordinary item of compensation that is outside the scope of the
Participant’s employment contract, if any, and nothing can or must automatically
be inferred from such employment contract or its consequences; (e) grants of
performance units are not part of normal or expected compensation for any
purpose and are not to be used for calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and the Participant waives any claim on
such basis; (f) the future value of the Performance Units is unknown, cannot be
predicted with certainty and may be zero; and (g) the Plan is discretionary in
nature and may be suspended or terminated by the Corporation at any time. In
addition, the Participant understands, acknowledges and agrees that except as
expressly provided hereunder, the Participant will have no rights to
compensation or damages related to Performance Unit proceeds in consequence of
the termination of the Participant’s employment for any reason whatsoever and
whether or not in breach of contract.

22. Book Entry Delivery of Award Shares. Whenever reference in this Agreement is
made to the issuance or delivery of Award Shares, the Corporation may elect to
issue or deliver such shares in book entry form in lieu of certificates.

 

8



--------------------------------------------------------------------------------

23. Acceptance. This Agreement shall not be enforceable until it has been
executed by the Participant.

 

By:   L-3 COMMUNICATIONS HOLDINGS, INC.  

/s/ Michael T. Strianese

  Michael T. Strianese   Chairman, President and Chief Executive Officer  

/s/ Steven M. Post

  Steven M. Post   Senior Vice President, General Counsel and Corporate
Secretary

 

Acknowledged and Agreed as of the date first written above:

 

Participant Signature Name:

 

9